JUSTICE GABRIEL,
dissenting.
28 The majority overrules over one hundred years of precedent and holds that allowing a civil litigant fewer peremptory challenges than authorized, or than available to and exercised by the opposing party, does not by itself require automatic reversal. To reach this conclusion, the majority relies principally on our decision in People v. No-voiny, 2014 CO 18, 320 P.3d 1194. Because I believe that Novotny was wrongly decided and that the premise of the majority's holding today is flawed, I respectfully dissent.
I. Analysis
[ 29 The majority concludes that the same reasoning that led the Novotny court to reject the automatic reversal rule in the cerimi-nal context requires the majority to reject the analogous rule in civil cases. For the reasons set forth by Justice Hood in his separate opinion in Novotny, T4 28-56, 320 P.3d at 1208-08 (Hood, J., concurring in part *979and dissenting in part), which reasons I need not repeat here, I believe that Novotny was wrongly decided. I therefore disagree with the majority's analysis in this case.
4 30 Moreover, the majority suggests that the issue before us is whether allowing a civil litigant fewer peremptory challenges than are authorized, or than are available to and exercised by the opposing party, alone mandates automatic reversal. See maj. op. at 13. I disagree with that premise. In my view, the question before us is whether the right to exercise peremptory challenges is a substantial right, such that the impairment of that right requires reversal, See CR.C.P. 61 (noting that a court at every stage of a proceeding "must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties"). Unlike the majority, I believe that the right to exercise peremptory challenges is a substantial right.
4 31 Rule 47 of the Colorado Rules of Civil Procedure provides for both challenges for cause and peremptory challenges. Indeed, C.RC.P. 47(h) provides that each party "shall" be entitled to a certain number of peremptory challenges,. In my view, requiring a party to use a peremptory challenge to correct a trial court's error in denying a challenge for cause effectively deprives the party of both the peremptory challenge and what should have been a successful challenge for cause and necessarily affects that party's substantial rights.
1 32 Moreover, for over one hundred years, our cases have recognized that the allowances of both challenges for cause and peremptory challenges are essential to the fairness of a jury trial See Blades v. DaFog, 704 P.2d 317, 820 (Colo.1985) (collecting authorities). Indeed, in Blades, we said, "[Thhe right to exercise peremptory challenges created by our rule is a valuable right and an effective means of securing a more impartial and better qualified jury." Id.; see also People v. Harlan, 8 P.8d 448, 459-60 (Colo. 2000) ("We have previously held that affording a criminal defendant full use of his allotted peremptory challenges is an intrinsic part of securing a balanced and impartial jury.... We [have] observed that [tlhe peremptory challenge serves the purpose of providing both the defense and the prosecution with a greater opportunity to secure a balanced and impartial jury by rejecting a limited number of prospective jurors without cause,' ... [The opportunity to exercise the [peremptory] challenge has been described as 'one of the most important rights secured to an accused,' the erroneous deprivation of which 'must be condemned. '") (quoting People v. Macrander, 828 P.2d 234, 242-48 (Colo. 1992), overruled by Novotny, 127, 320 P.3d at 1203) (other citations omitted), overruled on other grounds by People v. Miller, 118 P.8d 748. (Colo.2005); ef. Morrison v. People, 19 P.3d 668, 671 n.8 (Colo.2000) ("Whether the defendant suffered an impairment of his substantial right to use peremptory challenges and whether his right to an impartial jury was violated are logically independent questions.").
1 33 I am not aware of any changes in law, policy, or cireamstances that justify our jettisoning a century of precedent that has worked well to ensure fair and impartial juries, at little cost to the judicial system or litigants. See People v. Porter, 2015 CO 34, 4] 28, 348 P.3d 922, 927 (noting that the doctrine of stare decisis requires the supreme court to follow pre-existing rules of law but that the court will depart from stare decisis when it is "convinced that the precedent was originally erroneous or is no longer sound given changed conditions, and more good than harm will come from departing from it"); see also Novotny, " 25, 320 P.8d at 1202 (noting that in deciding whether to depart from precedent, a court will consider the practical workability of the decision, the extent to which a departure would work a hardship or inequity on those who have relied on the precedent, and whether the principles on which the precedent is based (or related legal principles) have developed in such a way as to leave the prior ruling without support).
134 And in reaching its conclusion, the majority alters our long-held understanding of errors that affect substantial rights. Specifically, the majority correctly observes that under C.R.C.P. 61, "(aln error affects a substantial right when it can be said with fair *980assurance that the error substantially influenced the outcome of the case or impaired the basic fairness of the trial itself." Banek v. Thomas, 783 P.2d 1171, 1178 (Colo.1986) (emphasis added).. The majority further states, however, that under "modern harmless error analysis," subject to the "very limited class of fundamental constitutional errors" called structural errors, a substantial right is affected only when the error impacts the outcome of the trial, Maj. op. at M 20-21, In my view, such a construction misconstrues C.R.C.P. 61 and errongously subsumes the notion of a trial's basic fairness into the question of whether a trial error affected the trial's outcome. I reach this conclusion for several reasons.
. 185 First, as the majority acknowledges, no' concept of structural error, in those terms, has been recognized in the civil arena. Id. at 124." Accordingly, I perceive no basis for reading such a limitation into C.R.C.P. 61.
I 36 Second, as the majority states, only a "very limited class of fundamental constitutional errors" has been deemed structural, id. at 121, and I am not persuaded that this limited class covers the range of errors that can impair the basic fairness of a trial. Rather, in my view, certain trial errors can impair the basic fairness of a trial even if they are not within the limited class of errors that we have deemed "structural" and even when a party cannot show that the errors impacted the outcome of the trial.
137 This case well illustrates this distinetion. Here, Roberts challenged three jurors for cause, and the trial court denied all three challenges, requiring Roberts to exercise three of his five peremptory challenges, The division of the court of appeals concluded that one of Roberts's challenges was erroneously denied and that in light of the automatic reversal rule, it did not need to address the other two, Roberts v. Newman, No. 11CA1851, slip op. at 8-4, 2018 WL 831768 (Colo.App. Mar. 7, 2018) (not selected for publication). But what if all three challenges for cause were erroneously denied? Or what if a party is required to use all of its peremptory challenges to correct a trial court's erroneous denials of challenges for cause? The majority would perceive no problem, as long as no biased juror was- ultimately seated. In my view, however, the opposing party in such a scenario would enjoy a substantial tactical advantage, both in selecting the jury and throughout the trial. I cannot agree that such a process could reasonably be construed as fair, even though the error has not been deemed "structural." Seq, eg., Neder v. United States, 527 U.S. 1, 8, 119 S.Ct. 1827, 144 L.Ed.2d 85 (1999) (noting the types of constitutional errors that have been deemed structural). © ' )
138 This is particularly true in a context like this, where, as we recognized over a century ago, the effect of errors like those at issue on the ultimate result of a trial "is a matter of pure conjecture and is not for the trial court, or even this court, to make a guess at." Denver City Tromway Co. w. Kennedy, 50 Colo. 418, 117 P. 167, 169 (1911). Indeed, our inability to assess the impact of such errors is precisely why we adopted the automatic reversal rule in the first place, and I have seen nothing to support our now shifting course and requiring a party to prove what we for over a century have said could not be proved. See also Novotny, T1 43-46, 320 P.3d at 1206 (Hood, J., concurring in part and dissenting in part) (noting that the type of error at issue here, "by its nature, defies harmless error analysis," and that requiring a party to prove harm creates a "virtually impossible" standard, particularly given settled law restricting inquiry into the validity of a verdiet).
HI. Conclusion
[ 39 As the majority recognizes, the goal of challenges for cause and peremptory challenges is to ensure a fair and impartial jury. We have long recognized that such challenges, working together, assure that result. Yet today, the majority adopts a rule that undermines both challenges for cause and peremptory challenges. Because the application of this rule here impairs Roberts's substantial rights and the goal of a fair and impartial jury, I respectfully dissent.
I am authorized to state that JUSTICE HOOD joins in this dissent,